DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 was considered by the examiner.
Drawings
The drawings filed on 8/17/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (PARK et al., EP 2993511 A1, hereafter Park).  
Regarding claim 1, Park teaches a laser scanning device configured to scan a light beam over a surface of one or more photoconductors [0113], the laser scanning device comprising: a polygon mirror 241 reflecting the light beam during rotation of the polygon mirror 241; one or more lenses allowing the light beam reflected off the polygon mirror 241 to pass through the lenses; and a plurality of light shielding plates arranged at a distance from each other and blocking an undesirable beam that is reflected off at least one of the lenses and that heads for an optical device, the undesirable beam being part of the light beam, wherein the plurality of light shielding plates form an air channel that allows an air current generated by the rotation of the polygon mirror to flow through the air channel (figures 1 and 3-5 [0067-0068]).
Regarding claim 2, the lenses include two fᶿ lenses 250, one on each side of the polygon mirror, and the plurality of light shielding plates are placed between the two fᶿ lenses 250 to block the undesirable beam reflected off one of the two fᶿ lenses and heading for the other (two lenses shown in figure 13).
Regarding claim 5, an image forming apparatus comprising:  one or more photoconductors; the laser scanning device, the laser scanning device being configured to scan a light beam over a surface of the photoconductors to form an electrostatic latent image on the surface of the photoconductors; a developing device configured to develop the electrostatic latent image on the surface of the photoconductors as a toner image; and a transfer device configured to transfer the toner image on the surface of the photoconductors to a sheet (figure 14, [0113] discusses plural photoconductors).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of IWAI (JP2000-A1).
Park does not teach regarding claim 4, the laser scanning device further comprising: a unit housing supporting the polygon mirror and the lenses; and a raised member installed in the unit housing and including the plurality of light shielding plates and a wire holding portion for holding an electric wire.
IWAI teaches regarding claim 4, the laser scanning device further comprising: a unit housing supporting the polygon mirror and the lenses; and a raised member installed in the unit housing and including the plurality of light shielding plates and a wire holding portion for holding an electric wire.
PARK and IWAI are concerned with laser scanners.  PARK does not discuss the use of a wire, a ground wire with the scanner housing and IWAI teaches a conventional scanner housing with the use of at least one ground wire.
The rationale for combining the teachings of IWAI with the teachings of PARK relates to the rationale of combining prior art elements according to known methods to yield predictable results.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of IWAI with the teaching of PARK to properly configure a scanning housing and where to place the required ground wire.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites the laser scanning device according to claim 1, wherein the plurality of light shielding plates form the air channel on a periphery of the polygon mirror, the air channel being inclined from an upstream side to a downstream side in a rotation direction of the polygon mirror so as to be separated from the polygon mirror.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SATO (US 2009/244670 A1) teaches a structural configuration for a conventional scanner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG